Title: From James Madison to Tench Coxe, 28 April 1804 (Abstract)
From: Madison, James
To: Coxe, Tench


28 April 1804, Department of State. “I have requested the Secretary of the Treasury to cause two thousand dollars to be remitted to you, that you may be enabled to pay Mr. Carey for his laws as he delivers them. The sum of eleven hundred dollars more will be wanting to complete the contract: it not being however decided whether it can be taken from any existing appropriation, it will be well for you to apprize Mr. Carey of it, that his calculations may not be founded on a prompt payment of the whole. I shall write you again in a few days on this subject.”
